11th Court of Appeals
Eastland, Texas
Opinion
 
State of Texas
            Appellant
Vs.                  No. 11-05-00154-CR -- Appeal from Comanche County
Jewel Robert Pierce, Sr.
            Appellee
 
            Jewel Robert Pierce, Sr. has been indicted for the offense of injury to a disabled person.  On
April 11, 2005, a jury was impaneled.  Evidence was presented, and the jury began deliberations on
April 12, 2005.  The jury was unable to reach a decision, and the trial court granted the defendant’s
motion for mistrial.
            On April 21, 2005, the State filed a notice of appeal challenging the trial court’s April 11,
2005, oral order granting the defendant’s motion to suppress.  When the clerk’s record was received
in this court on April 27, 2005, the clerk of this court wrote the parties and advised them that the
record did not contain an appealable order.  The State was directed to respond showing grounds for
continuing the appeal.
            The State has responded by filing a motion to dismiss.  The motion is granted in part, and the
appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
May 19, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.